DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Adaniya et al. (US 2011/0062814 A1).
RE claim 1, Adaniya teaches a motor (M) (see Fig.1, see ¶ 600 for the machine generate output torque. Therefore, such rotating machine is capable of performing as a motor), comprising: a rotation shaft (no number see ¶ 33); a rotor 15 including a rotor core 16, which is coaxially fixed to the rotation shaft (¶ 33), and magnetic pole portions 19 (19A, 19B) respectively including permanent magnets 17 (17A, 17B) embedded in the rotor core 16 (Fig.1 and ¶ 31), the magnetic pole portions having polarities that differ alternately in a circumferential direction (¶ 34); and a stator 11 including teeth 121, 

	RE claim 3/1, Adaniya teaches in the radial opposing relationship of the rotor core 16 and the teeth 121 taken at different times while the rotor 16 is revolved once, the quantity of the teeth 121 that oppose one of the magnetic pole portions and do not oppose the projection 21 is always greater than the quantity of the teeth 121 that simultaneously oppose two of the magnetic pole portions 17 adjacent to each other in the circumferential direction and the projection 21 located in between the magnetic pole portions 17 (see Fig.1, because the opening angle of the pole portion 17 is greater than projection 21 and, at a certain time, there can be only be two teeth oppose to the central of pole 17 while there is only one teeth oppose to the projection and two adjacent end of pole 17).
Claims 7, 8 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Taniguchi et al. (US 2014/0184009 A1).
	RE claim 7, Taniguchi teaches a motor (Figs.1, 2 and ¶ 26), comprising: a rotation shaft 41; a rotor 40 including a rotor core 42 coaxially fixed to the rotation shaft 41; and a stator 30 including teeth 32, which are arranged in a circumferential direction opposing an outer circumferential surface of the rotor core 42 in a radial direction, and a coil 35 wound around the teeth 32 (¶ 59), wherein the rotor core 42 includes magnetic pole portions 45, each having an embedded permanent magnet 48, and pseudo-magnetic pole portions 43, which are formed by portions of the rotor core 42 and are each located relative to the magnetic pole portion 45 with a gap 55 located in between, the magnetic pole portions 45 and the pseudo-magnetic pole portions 43 are alternately arranged on an outer circumferential portion of the rotor core 42 in the circumferential direction, the magnetic pole portions 45 have the same polarity (¶ 30) and the pseudo-magnetic pole portions 43 are magnetic poles having polarities differing from the magnetic pole portions 45 (¶ 30), and in a radial opposing relationship of the rotor core 42 and the teeth 32 taken at different times while the rotor is revolved once, at a certain time, a quantity of the teeth 32 that oppose one of the magnetic pole portions 45 and do not oppose the pseudo-magnetic pole portions 43 is greater than a quantity of the teeth 32 that simultaneously oppose one of the magnetic pole portions 45 and one of the pseudo-magnetic pole portions 43 arranged that are next to each other in the circumferential direction (see Fig.2).



RE claim 10/7, in the radial opposing relationship of the rotor core 42 and the teeth 32 taken at different times while the rotor 42 is revolved once, at a certain time, a quantity of the teeth 32 that oppose one of the pseudo-magnetic pole portions 43 and do not oppose the magnetic pole portions 45 is greater than the quantity of the teeth 42 that simultaneously oppose one of the magnetic pole portions 45 and one of the pseudo-magnetic pole portions 43 that are arranged next to each other in the circumferential direction (Fig.2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Adaniya et al. (US 2011/0062814 A1).
RE claim 4/1, Adaniya has been discussed above. Adaniya further teaches the opening angle ϴs of the opposing surfaces of the teeth and the opening angle ϴr of the magnetic pole portions are in a relationship satisfying ϴs < ϴr (see Fig.1 and 2 for angle ϴ1 of magnetic pole is equal to angle ϴ of two stator teeth. Therefore ϴs<ϴr).
	Adaniya does not teach the magnetic pole portions and teeth are set to have same opening angle.
However, Adaniya suggests that the opening angle (ϴr) of the magnetic pole portion 134 and the angle (ϴ) of the teeth are result effective variable (ϴm, ϴt) whose values can be adjusted to optimize torque ripple (¶ 7B, 7D and ¶ 57-60). Further, Adaniya appeared to show in Fig.1 that the opening angle of the magnetic portions/teeth are the same (the plurality of teeth are substantially the same and the plurality of magnetic portions are also substantially the same).

Furthermore, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

RE claim 5/4, Adaniya has been discussed above. Adaniya does not teach the magnetic pole portions adjacent to each other in the circumferential direction are set so that an opening angle ϴx in between the magnetic pole portions is the same, and the opening angle ϴx and the opening angle ϴs of the opposing surfaces of the teeth are in a relationship satisfying ϴx < ϴs.
As discussed above, Adaniya suggests the opening angle between the magnetic pole portion 134 (360°-(number of polex(2xϴ)1) and angle (ϴ) of the teeth are result effective variable whose value can be adjusted to optimize torque ripple (¶ 7B, 7D and ¶ 57-60). Further, Adaniya appeared to show in Fig.1 that the opening angle of the magnetic portions/teeth as well as portion in-between magnetic pole are the same.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Adaniya by having the magnetic pole portions adjacent to each other in the circumferential direction are set so that an opening angle ϴx in between the magnetic pole portions is the same, and the opening 
Furthermore, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Adaniya in view of Nishimura et al. (US 2012/0267975 A1).
RE claim 6/1, Adaniya has been discussed above. Adaniya does not teach the teeth each have a constant width from a radially outer end to a radially inner end as viewed in an axial direction.
Nishimura teaches the teeth 3b each have a constant width from a radially outer end to a radially inner end as viewed in an axial direction (¶ 30 and Fig.1) for the purpose of reducing eddy current arise in the permanent magnet (¶ 42).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Adaniya by having the teeth each have a constant width from a radially outer end to a radially inner end as viewed in an axial direction, as taught by Nishimura, for the same reasons as discussed above.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Taniguchi in view of Tomohara et al. (US 2013/0207508 A1)
RE claim 9/7, Taniguchi has been discussed above. Taniguchi does not teach the magnetic pole portions are set to have the same opening angle ϴr, the pseudo-
Tomohara appeared to show magnetic pole portions 34 are set to have the opening angle ϴr, the pseudo-magnetic pole portions 25 are set to have the opening angle ϴd, the teeth include opposing surfaces that oppose the rotor core in the radial direction and have the opening angle ϴs, and the opening angles ϴr, ϴd, and ϴs are in a relationship satisfying ϴs < ϴd < ϴr (see Fig.9 for angle teeth is less than angle of pseudo-magnetic pole portions 25 and less than angle of magnetic pole portion 34). 
While Taniguchi and Tomohara do not expressively teaches that the magnetic pole/ pseudo-magnetic pole / teeth each have the same opening angle, Taniguchi and Tomohara appeared to show that they have substantially the same angle, doing so would reduce the manufacturing complex. Tomohara further suggests that the dimension of the motor can be adjusted to obtain larger reluctance torque (¶ 51).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Taniguchi by having the magnetic pole portions are set to have the same opening angle ϴr, the pseudo-magnetic pole portions are set to have the same opening angle ϴd, the teeth include opposing surfaces that oppose the rotor core in the radial direction and have the same opening angle ϴs, and the opening angles ϴr, ϴd, and ϴs are in a relationship satisfying ϴs < ϴd < ϴr, as taught by Tomohara, for the same reasons as discussed above.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Taniguchi in view of Nishimura et al. (US 2012/0267975 A1).
RE claim 6/1, Taniguchi has been discussed above. Taniguchi does not teach the teeth each have a constant width from a radially outer end to a radially inner end as viewed in an axial direction.
Nishimura teaches the teeth 3b each have a constant width from a radially outer end to a radially inner end as viewed in an axial direction (¶ 30 and Fig.1) for the purpose of reducing eddy current arise in the permanent magnet (¶ 42).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Taniguchi by having the teeth each have a constant width from a radially outer end to a radially inner end as viewed in an axial direction, as taught by Nishimura, for the same reasons as discussed above.

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
RE claim 2/1, the prior-art does not teach, inter alia, in the radial opposing relationship of the rotor core and the teeth taken at different times while the rotor is revolved once, at a certain time, the quantity of the teeth that oppose one of the magnetic pole portions and do not oppose the projection is the same as the quantity of the teeth that simultaneously oppose two of the magnetic pole portions adjacent to each 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS TRUONG whose telephone number is (571)270-5532. The examiner can normally be reached Monday-Friday 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571)272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/THOMAS TRUONG/Primary Examiner, Art Unit 2834